UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4954



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ENRIQUE NAJERA GASCA, a/k/a Enrique Najera, a/k/a El Morro,
a/k/a El Bolis,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:06-cr-00542-AMD)


Submitted:   September 30, 2008           Decided:   November 4, 2008


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary A. Ticknor, Elkridge, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Kwame J. Manley, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Enrique Najera Gasca pled guilty, pursuant to a plea

agreement, to one count of conspiracy to distribute and possess

with intent to distribute cocaine and cocaine base, in violation of

21 U.S.C. § 846 (2000).      The district court sentenced Gasca to the

statutory mandatory minimum sentence of 120 months’ imprisonment.

Gasca appeals, contending that the district court’s imposition of

the statutory minimum sentence was improper because the court

erroneously denied a sentencing reduction under the safety-valve

provision.      See   18   U.S.C.   §   3553(f)       (2000);   U.S.    Sentencing

Guidelines Manual (“USSG”) § 5C1.2 (2006).               We affirm.

          The safety valve requires a district court to impose a

sentence within the applicable guideline range without regard to

any   statutory    minimum    sentence      if    a     defendant      meets    five

requirements.     18 U.S.C. § 3553(f).      The requirements are: (1) the

defendant has no more than one criminal history point, (2) the

defendant did not use violence or credible threats of violence or

possess a firearm in connection with the offense, (3) the offense

did not result in death or serious bodily injury, (4) the defendant

was not an organizer or leader of others in the offense, and

(5) the defendant provided truthful information to the government

concerning the crime.      Id.   The burden is on the defendant to prove

that all five safety-valve requirements have been met.                         United

States v. Beltran-Ortiz, 91 F.3d 665, 669 (4th Cir. 1996).                     “[T]he


                                    - 2 -
factual findings of the district court with respect to whether a

defendant has satisfied the criteria of § 5C1.2 may not be reversed

absent clear error.”           United States v. Wilson, 114 F.3d 429, 432

(4th Cir. 1997).

           The district court did not clearly err in denying Gasca

the benefit of the safety valve.          Gasca concedes that he failed to

provide truthful information to the Government concerning the crime

prior to the sentencing hearing. To satisfy the fifth requirement,

the defendant must, “not later than the time of the sentencing

hearing,   .    .    .   truthfully   provide[]      to   the   Government     all

information and evidence the defendant has concerning the offense

or offenses that were part of the same course of conduct or of a

common scheme or plan . . . .”                 18 U.S.C. § 3553(f)(5).         This

provision “requires more than accepting responsibility for one’s

own acts; . . . [it] requires a defendant to disclose all he knows

concerning both his involvement and that of any co-conspirators.”

United States v. Ivester, 75 F.3d 182, 184 (4th Cir. 1996).                Gasca

admits   that       he   was   provided   an    opportunity     to   furnish    the

Government with information and evidence concerning the conspiracy

but failed to offer evidence establishing truthful disclosure.

Although Gasca alleges that he entered his guilty plea expecting to

be permitted to make an additional proffer, the Government was not

required to debrief him.             Beltran-Ortiz, 91 F.3d at 669 n.4;

Ivester, 75 F.3d at 185-86.          There was no promise of an additional


                                      - 3 -
proffer session contained in Gasca’s plea agreement.             Although the

district court could have continued the sentencing hearing to

provide Gasca additional opportunity to provide the government all

information    and     evidence   concerning   the    relevant    crimes,   the

district court’s decision not to do so was not an abuse of

discretion.     Indeed, nothing precluded Gasca from affirmatively

volunteering such information prior to his sentencing hearing. See

Ivester, 75 F.3d at 184-85.            Accordingly, the district court’s

determination        that   Gasca’s   statements     were    incomplete     and

untruthful     was    not   clearly   erroneous,     and   the   denial   of   a

safety-valve reduction below the statutory minimum on this basis

was proper.*

          Accordingly, we affirm Gasca’s sentence.                We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                     AFFIRMED




     *
       Additionally, the government argues that Gasca is ineligible
for the § 3553(f) safety valve because he was assigned three
criminal history points. Gasca maintains that these points were
inappropriately awarded because they stemmed from conduct relevant
to the instant conspiracy and should not have been included in the
criminal history calculation.    USSG § 4A1.2 cmt. n.1.     Because
Gasca fails the fifth requirement of § 3553(f), and all five
elements are necessary for Gasca to obtain the benefit of the
safety valve, we need not consider this issue.

                                      - 4 -